               Case 1:18-cv-01922-ABJ Document 10 Filed 01/04/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

VALANCOURT BOOKS, LLC,                    )
                                          )                   Civil Action No. 1:18-cv-01922-ABJ
       Plaintiff,                         )
                                          )
v.                                        )
                                          )
KARYN A. TEMPLE, in her official capacity )
as Acting Register of Copyrights, United  )
States Copyright Office et al.,           )
                                          )
       Defendants.                        )
__________________________________________)

                   DEFENDANTS’ UNOPPOSED MOTION FOR A STAY OF
                 PROCEEDINGS IN LIGHT OF LAPSE OF APPROPRIATIONS

       Defendants hereby move for a stay of proceedings in the above-captioned case.

          1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the U.S. Department of Justice expired and appropriations to the Department lapsed.

The Department does not know when funding will be restored by Congress.

       2.         Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342.

       3.         Undersigned counsel for the Department of Justice therefore requests a stay of

proceedings until Congress has restored appropriations to the Department.

       4.         If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.

                                                    1
            Case 1:18-cv-01922-ABJ Document 10 Filed 01/04/19 Page 2 of 3



       5.      Opposing counsel has authorized counsel for the Government to state that

Plaintiff has no objection to this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of proceedings in this case until Department of

Justice attorneys are permitted to resume their usual civil litigation functions. In accordance

with the Local Rules of this Court, a proposed order is attached hereto.

Dated: January 4, 2019                        Respectfully submitted,


                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ERIC WOMACK
                                              Assistant Branch Director

                                              JESSIE K. LIU
                                              United States Attorney

                                                /s/ Daniel Riess
                                              DANIEL RIESS (Texas Bar No. 24037359)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L. Street, N.W.
                                              Washington, D.C. 20005
                                              Tel: (202) 353-3098
                                              Fax: (202) 616-8460
                                              Daniel.Riess@usdoj.gov
                                              Attorneys for Defendants




                                                 2
          Case 1:18-cv-01922-ABJ Document 10 Filed 01/04/19 Page 3 of 3



                        LOCAL CIVIL RULE 7(m) CERTIFICATION

       In accordance with Local Civil Rule 7(m), before filing this motion, Defendants

conferred with Plaintiff’s counsel regarding this motion, and counsel for Plaintiff represented

that Plaintiff does not oppose the relief requested herein.

                                                                        /s/ Daniel Riess
                                                                       Daniel Riess




                                                  3
